AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


  Kevin Wayne McDaniels also known as Shawn C.
                    Hall,
                  Plaintiff
                      v.                                                    Civil Action No.       7:19-cv-00507-TLW


Leon Lott Sheriff For Richland Co in their individual
  and official capacities; Tim Tucker Det. For Sptg
     Sheriff Dept. In their individual and official
capacities; Phil Easler Det. For Sptg Sheriff Dept. In              )
    their individual and official capacities; Chuck                 )
      Wright Sheriff for Spartanburg Co. in their                   )
individual and official capacities; Robert Hall Public              )
                                                                    )
Defender for Sptg Co. in their individual and official
 capacities; Barry Barnette Solicitor For Sptg Co. in
 their individual and official capacities; K. Markley
 Dennis Circuit Court Judge in their individual and
  official capacities; J. Durham Cole Circuit Court
   Judge in their individual and official capacities;
  Alan Wilson S.C. Atty General in their individual
                 and official capacities,
                      Defendants.

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                        dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                 %, along with
costs.

O The plaintiff, Kevin Wayne McDaniels, shall take nothing of the defendants, Leon Lott Sheriff For Richland Co in
their individual and official capacities; Tim Tucker Det. For Sptg Sheriff Dept. In their individual and official
capacities; Phil Easler Det. For Sptg Sheriff Dept. In their individual and official capacities; Chuck Wright Sheriff for
Spartanburg Co. in their individual and official capacities; Robert Hall Public Defender for Sptg Co. in their individual
and official capacities; Barry Barnette Solicitor For Sptg Co. in their individual and official capacities; K. Markley
Dennis Circuit Court Judge in their individual and official capacities; J. Durham Cole Circuit Court Judge in their
individual and official capacities; Alan Wilson S.C. Atty General in their individual and official capacities, and this
action is dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.
O decided by the Honorable Terry L. Wooten, Senior United States District Judge, presiding, accepting the Report and
Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended dismissing
the action.

Date: September 25, 2019                                        ROBIN L. BLUME, CLERK OF COURT


                                                                                       s/L. Baker
                                                                             Signature of Clerk or Deputy Clerk
